PER CURIAM.
Alexandra Baten appeals the magistrate judge’s* order denying her Fed.R.Civ.P. 60(b) motion for relief from judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Baten v. South Carolina Dep’t of Juvenile Justice, No. CA-01-980-310BD (D.S.C. Dec. 23, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).